Citation Nr: 0611215	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  00-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for 
nephrolithiasis, currently evaluated as 30 percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 
percent for low back disability for the period prior to April 
27, 2001.

3.  Entitlement to a disability evaluation in excess of 20 
percent for low back disability for the period since April 
27, 2001.

4.  Entitlement to a compensable (increased) evaluation for 
dermatitis for the period prior to October 16, 2000.

5.  Entitlement to a disability evaluation in excess of 10 
percent for dermatitis for the period since October 16, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1992 to 
March 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that granted a 10 percent disability evaluation for 
a low back disability, effective from November 15, 1996; a 10 
percent rating for nephrolithiasis, effective from August 21, 
1997; and denied a compensable (increased) rating for 
dermatitis.  

In March 2002, the 10 percent disability assigned to the 
veteran's low back disability was increased to 20 percent, 
effective from April 27, 2001.  The veteran was also granted 
a 10 percent disability evaluation for his dermatitis, 
effective from October 16, 2000.  A 30 percent disability was 
assigned for nephrolithiasis, effective from March 21, 2000.  
Thereafter, in a rating action dated in May 2005, the 
effective date of the award for the 30 percent rating for 
nephrolithiasis was revised to April 14, 1998.  Jurisdiction 
over the appeal was transferred to the Denver RO during the 
pendency of the appeal.

The Board remanded the matter in November 2003 for the 
purpose of obtaining additional evidence and curing specified 
due process deficiencies.  The matter was returned to the 
Board in August 2005 for final appellate consideration.

A personal hearing was conducted between the veteran and a 
Veterans Law Judge in May 2003.  The veteran was advised in 
an October 12, 2005, letter that he was entitled to an 
additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the May 2003 hearing.  See 
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2005).  
He was told that he had 30 days from the date of the letter 
to respond, and that, if no response was received, the Board 
would assume that he did not want an additional hearing.  To 
date, there has been no response.  A transcript of the May 
2003 hearing remains associated with the claims file.

This appeal initially included the issue of entitlement to an 
effective date earlier March 21, 2000, for a 30 percent 
disability evaluation for nephrolithiasis.  In this regard, 
the Board notes that the veteran filed a claim for an 
increased rating for nephrolithiasis in October 1999 and 
referenced surgery (lithotripsy) performed in 1998 as the 
basis for the increase.  Further, when he appealed the March 
21, 2000, effective date in May 2002, the veteran 
specifically indicated that the effective should have been 
1998.  He stated that 1998 was the date when he was diagnosed 
with his problem.  By a rating action dated in May 2005, the 
RO assigned the 30 percent rating effective to April 14, 
1998, which was held to be a full grant of the issue on 
appeal.  Neither the veteran nor his representative has 
disagreed with this determination.  As such, and due the 
veteran's specific references to 1998 as the effective date 
for his increased rating, the Board finds that the issue of 
entitlement to an effective date for a 30 percent disability 
evaluation for nephrolithiasis is no longer the subject of 
appellate consideration.





FINDINGS OF FACT

1.  The veteran's nephrolithiasis is manifested by recurrent 
stone formation requiring drug therapy, but constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 have not been shown.

2.  For the period prior to April 27, 2001, there is no 
evidence that the veteran's low back disability resulted in 
moderate loss of range of motion of the lumbar spine; 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or intervertebral disc syndrome.

3.  For the period since April 27, 2001, there is no evidence 
that the veteran's low back disability resulted in severe 
loss of range of motion of the lumbar spine; forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or intervertebral disc syndrome.

4.  For the period prior to October 16, 2000, there is no 
evidence that the veteran's dermatitis resulted in 
exfoliation, exudation or itching that involved an exposed 
surface or an extensive area.  

5.  For the period since October 16, 2000, the veteran's 
dermatitis has not resulted in symptoms of constant exudation 
or itching, extensive lesions; systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more; and does not cover 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
nephrolithiasis have not been demonstrated.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for low back disability for the period prior to April 
27, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002).

3.  The criteria for a disability rating in excess of 20 
percent for low back disability for the period since April 
27, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), 
Diagnostic Codes 5237, 5242 (2005).

4.  The criteria for a compensable (increased) evaluation for 
dermatitis for the period prior to October 16, 200l, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 
7806 (2002).

5.  The criteria for a disability evaluation in excess of 10 
percent for dermatitis for the period since October 16, 2001, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7806 (2002), Diagnostic Codes 7806, 7817 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in April 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for 
increased evaluations, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was informed of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for higher disability ratings.  The 
letter specifically informed the veteran to provide "any 
additional evidence or information" that he possessed that 
pertained to his claims.  Finally, the letter advised the 
veteran that he needed to submit evidence showing an increase 
in severity of his service connected disabilities and how the 
effective date for an increased rating was determined.  The 
April 2004 letter therefore provided the notice of all four 
elements that were discussed above.  See Dingess v. 
Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. 
App. Mar. 3, 2006).

The August 2000 rating decision, September 2000 Statement of 
the Case (SOC), December 2000 SOC, and Supplemental 
Statements of the Case (SSOCs) dated in March 2002, November 
2002, and May 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
increased ratings.  The May 2005 SSOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial. 

As for the duty to assist, treatment records have been 
obtained from the Phoenix VA Medical Center (VAMC) and Puget 
Sound VAMC.  The veteran was afforded numerous VA 
examinations in order to determine the nature and severity of 
his service connected disabilities.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
April 2004 notice was not given prior to the initial 
adjudication of the claims, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice provided to the veteran 
in 2004 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in May 2005.  


Increased Ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have 



to discuss each piece of evidence.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).


Nephrolithiasis

Diagnostic Code 7508 provides that nephrolithiasis will be 
rated as hydronephrosis except for recurrent stone formation 
requiring one or more diet therapy, drug therapy, or invasive 
or noninvasive procedures more than 2 times per year which 
will be rated at 30 percent disabling.  The highest 
evaluation for hydronephrosis (Diagnostic Code 7509) is 30 
percent.  Severe hydronephrosis is to be rated as renal 
dysfunction.  Under 38 C.F.R. § 4.115a, renal dysfunction is 
rated as 60 percent evaluation is assigned for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent evaluation will be 
assigned for renal dysfunction where there is persistent 
edema and albuminuria with BUN 40 to 80mg percent; or, 
creatinine 4 to 8 mg percent; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.

The veteran's nephrolithiasis has been manifested by 
recurrent kidney stone formation requiring drug therapy.  
However, there is no evidence that his nephrolithiasis causes 
renal resulting in constant albuminuria, decreased kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 have not been shown.  A December 1999 
laboratory report indicates that the veteran's albumin level 
was within normal limits.  A January 2001 genitourinary 
examination included a urinalysis, BUN, creatine, calcium, 
phosphorus, uric acid, and KUB for the purpose of evaluating 
the status of the veteran's kidneys.  The results of all the 
lab tests were normal.  Testing performed in March 2005 also 
showed normal albumin levels.  Further, at that time, the 
veteran's blood pressure was 123/76, which is considered 
noncompensable under Diagnostic Code 7101.  Outpatient 
records between these periods are negative for findings 
albuminuria, decreased kidney function, or hypertension.

In short, the veteran is receiving the maximum disability 
evaluation for nephrolithiasis.  A higher evaluation under 
Diagnostic Code 7508 would therefore be inappropriate.  
Further, as discussed above, none of the criteria to support 
a higher disability evaluation for renal dysfunction have 
been shown.  Entitlement to an increased evaluation for 
nephrolithiasis must be denied.


Low back

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:



Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Service connection for low back disability was granted in 
June 1996.  A noncompensable disability evaluation was 
assigned.  That rating remained in effect until the veteran 
filed his claim for an increased rating in October 1999.  As 
noted above, an August 2000 rating action granted a 10 
percent disability evaluation for low back disability, and 
that, in March 2002, the 10 percent disability assigned to 
the veteran's low back disability was increased to 20 
percent, effective from April 27, 2001.  

On review of the evidence of record, the Board finds that the 
criteria to support a disability evaluation in excess of 10 
percent for the veteran's low back disability have not been 
met for the period prior to April 27, 2001.  While there was 
paraspinal muscle tightness with some tenderness in February 
2000, there were no findings pertaining to muscle spasm on 
extreme forward bending.  There was also no evidence of loss 
of lateral spine motion.  Indeed, lateral bending could be 
accomplished to 40 degrees bilaterally without pain.  A 
higher (20 percent) evaluation under Diagnostic Code 5295 is 
not warranted.  

There is also no evidence showing moderate loss of motion of 
the lumbar spine for the period prior to April 27, 2001.  
When the veteran was examined in February 2000, the lumbar 
spine presented forward flexion from zero to 80 degrees with 
pain starting at 70 degrees, extension from zero to 25 
degrees with pain, and rotation to 40 degrees bilaterally.  
This was the only range of motion testing performed between 
October 1999 and April 2001.  The outpatient records do not 
contradict these results.  In this regard, although the 
complained of low back pain that was aggravated prolonged 
standing or repetitive bending or flexing, the Board finds 
that the medical evidence does not reflect objective evidence 
of pain, instability, or weakness greater than that 
contemplated by the 10 percent rating.  The February 2000 
examination report clearly took into account the veteran's 
complaints of pain when evaluating his range of motion.  
Therefore, for the period prior to April 27, 2001, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not 
provide a basis for a rating higher than 10 percent.

Consideration has been given as to whether an increased 
evaluation could be assigned under Diagnostic Code 5293, 
Intervertebral disc syndrome.  However, when he was examined 
in February 2000, the veteran reported that his back pain was 
localized to his back, and that he had no radiation to his 
lower extremities.  There was no evidence of muscle wasting, 
straight leg raising was negative, and knee and ankle 
reflexes were present.  An electromyelogram conducted in May 
2000 was "completely normal" and there was no evidence of 
neuropathy or radiculopathy of the lower extremities.  In 
other words, for the period prior to April 27, 2001, 
application of Diagnostic Code 5293 would be inappropriate.  

The next question before the Board is whether a disability 
rating in excess of 20 percent is warranted for the period 
since April 27, 2001.  In this regard, the Board finds that 
the veteran's low back disability is appropriately evaluated.  
Orthopedic examinations conducted in April 2001 and March 
2005 as well as contemporaneous outpatient records were 
negative for findings of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  

There is also no evidence to support an increased (40 
percent) rating under the criteria governing intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2005).  There is no evidence of neurological disability 
stemming for his low back disorder.  When he was examined in 
March 2005, the veteran specifically denied having pain that 
radiated to his lower extremities.  He said the pain was 
confined to his middle and lower back.  Sensory appreciation 
and deep tendon reflexes were normal.  The veteran's April 
2001 examination showed that deep tendon reflexes were plus 
two and symmetrical, and that deep tendon reflexes were full 
.  Outpatient treatment records are also negative for 
neurological complications (intervertebral disc syndrome).  
In other words, the Board again finds that the assignment of 
a disability evaluation under the rating criteria for 
intervertebral disc syndrome would be improper.

Further, for the period since April 27, 2001, the evidence of 
record does not show severe limitation of motion of the 
lumbar spine.  There is also no evidence that the veteran's 
lumbar spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his March 2005 VA examination, the veteran demonstrated 
forward flexion to 55 degrees, backward extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  Similar findings were 
recorded when the veteran was seen in April 2001.  At that 
time, the veteran demonstrated forward flexion to 75 degrees 
and backward extension to 15 to 20 degrees with complaints of 
pain at the terminal degree of motion, and lateral flexion to 
25 degrees bilaterally with no pain.  The outpatient records 
do not conflict  with these results.  The Board also finds 
that the medical evidence does not reflect objective evidence 
of pain, instability, or weakness greater than that 
contemplated by the 20 percent rating.  The Board's attention 
is particularly drawn to the April 2001 examination report 
that suggests that the veteran's overall level disability due 
to pain and functional loss was no greater than moderate.  
The examiner stated that the veteran would experience would 
experience an additional loss of 20 degrees of flexion and 10 
degrees of extension.  This additional loss was considered 
when the veteran was granted the 20 percent rating for his 
low back disorder.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 therefore does not provide a basis for a rating 
higher than 20 percent for the period since April 27, 2001.


Dermatitis

Service connection for dermatitis of the trunk and face was 
granted in June 1996.  A noncompensable disability evaluation 
was assigned.  In March 2002, the noncompensable evaluation 
was increased to 10 percent.  The veteran's 10 percent 
disability rating for dermatitis is rated under Diagnostic 
Code 7806, Eczema.   The criteria for evaluating disabilities 
of the skin were revised on August 30, 2002.  

Under the former criteria of Diagnostic Code 7806, eczema 
(dermatitis) was rated as noncompensable when there is 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective from August 30, 2002, Diagnostic Code 7806, the 
criteria for evaluating dermatitis or eczema is now rated as 
follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period 		
			      60

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period       30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period	
		      10




Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period 							       
0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.

Diagnostic Code 7803 provides that unstable, superficial 
scars are to be evaluated as 10percent disabling.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent rating.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.

When the veteran was seen in February 2000, a skin 
examination demonstrated only a few small excoriated areas 
and papules over the right shoulder, thighs, and forearm.  
Treatment records dated between October 1999 and October 2000 
are essentially negative for complaints or treatment of a 
skin rash and/or dermatitis.  In other words, there was no 
evidence that the veteran's dermatitis resulted in 
exfoliation, exudation or itching involving an exposed 
surface or an extensive area.  The Board therefore finds that 
the criteria to support a compensable (increased) evaluation 
under the "old" Diagnostic Coder 7806 have not been met for 
the period prior to October 16, 2000.

For the period since October 16, 2000, the Board finds that a 
rating in excess of the 10 percent evaluation currently 
assigned for the veteran's dermatitis is not warranted.  When 
he was seen in October 2000, the veteran had scattered 
patches of 1mm papular lesions with some crusting secondary 
to scratching.  There were also patches over his chest, legs, 
back, and buttocks.  Similarly, when he was examined in 
January 2001, there were multiple excoriated crusted papules 
(30 to 40) on the veteran's upper, middle, and lower back 
resulting in hypopigmented macular scars.  There  was a patch 
of thickening of the skin and lichenification with allergic 
papules measuring 12 x 5 cm on the right chest.  A similar 
patch was recorded on the left iliac area (10 x 8 cm).  There 
was also a lichenified pruritic patch of the right scrotal 
sac that was several centimeters in diameter and scattered 
excoriated crusting papules of the anterior and posterior 
thighs, buttocks, lower legs, and arms.  The examiner 
indicated that the veteran treated his rash with a cortisone 
derivative ointment.  Subsequent VA treatment records are 
essentially silent for findings pertaining to the treatment 
of the veteran's dermatitis.  

In other words, the evidence does not show that the symptoms 
of the veteran's service-connected skin disability more 
closely approximate the criteria for the next higher rating 
(30 percent) under the "old" or "new" rating criteria.  
The evidence fails to show that the veteran experiences 
constant exudation or itching or extensive lesions.  There is 
also no evidence that the service-connected skin disability 
covers 20 to 40 percent of the exposed areas affected, or 
that the veteran takes any kind of corticosteroid medication 
to control his condition.  

The Board recognizes that the veteran is service connected 
for dermatitis of face as well as trunk.  However, 
examination reports and outpatient records for the entire 
claims period have been negative for findings of a rash 
(dermatitis) affecting the veteran's head, neck, or face.  As 
such, the Board finds that it would be baseless to evaluate 
the veteran's dermatitis under the "old" or "new" 
Diagnostic Code 7800 (disfigurement of the head, face, and 
neck).

Therefore, the Board finds that the symptoms of the veteran's 
dermatitis more nearly approximate the criteria for the 10 
percent rating for the period since October 



16, 2000.  The veteran's dermatitis does not warrant a higher 
disability evaluation.  The Board is cognizant of the Court's 
decision in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
which held that a separate evaluation could be assigned for 
symptomatic, residual scarring without violating the pyramid 
rule of 38 C.F.R. 4.14.  However, there is no evidence that 
the service-connected skin disability resulted in superficial 
scars that were unstable and/or painful, or that there was 
any limitation of function.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
nephrolithiasis, low back disability, or dermatitis.  There 
is no objective evidence that these disabilities has resulted 
in 



marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for nephrolithiasis is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for low back disability for the period prior to April 
27, 2001, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for low back disability for the period since April 
27, 2001, is denied.

Entitlement to a compensable (increased) evaluation for 
dermatitis for the period prior to October 16, 2000, is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for dermatitis for the period since October 16, 2000, 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


